                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION


Concordia Pharmaceuticals Inc. SARL;
                                   )                Case No.: 6:19-cv-02061-HMH-JDA
Advanz Pharma Corp.,               )
formerly known as                  )
Concordia International Corp.;     )                REPORT AND RECOMMENDATION
Concordia Pharmaceuticals (US) Inc.,
                                   )                OF MAGISTRATE JUDGE
                                   )
             Plaintiffs,           )                FILED UNDER SEAL
                                   )
             v.                    )
                                   )
Vitae Enim Vitae Scientific Inc.,  )
Charles Cavallino, Boris Gites,    )
                                   )
             Defendants,           )
_________________________________ )

       This matter is before the Court on Defendants’ motion to dismiss for lack of personal

jurisdiction or, in the alternative, to transfer venue. [Doc. 89.] Pursuant to the provisions

of 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2)(e), D.S.C., this magistrate judge is

authorized to review all pre-trial matters in cases involving litigation by individuals

proceeding pro se and to submit findings and recommendations to the District Court.1

       Plaintiffs filed this action on April 5, 2019, in the United States District Court for the

Southern District of California (the “California District Court”), which, in turn, transferred the

case on June 23, 2019, to this Court (the “Transfer Order”). [Docs. 1; 55.] On August 6,

2019, Defendants filed their motion to dismiss for lack of personal jurisdiction or, in the

alternative, to transfer venue. [Doc. 89.] Plaintiffs filed a response opposing the motion




       1
        Although no party is proceeding pro se in this case, on July 24, 2019, this Court
consolidated this case with Civil Action Numbers 6:18-cv-704-HMH-JDA and 6:18-1658-HMH-
JDA and referred all actions to the undersigned for pretrial consideration. [Doc. 61.]
on August 14, 2019, and Defendants filed a reply on August 19, 2019 [Docs. 992; 104.]

This motion is now ripe for review.

                                       BACKGROUND

       The Transfer Order thoroughly sets out the procedural history of this case up to the

point of its transfer to this Court:

                        On April 5, 2019, Plaintiffs Concordia Pharmaceuticals
               Inc., S.À.R.L. (“Concordia”); Advanz Pharma Corp. (f/k/a/
               Concordia International Corp.) (“Concordia International”); and
               Concordia Pharmaceuticals (US) Inc. (“Concordia US”)
               (collectively “Plaintiffs”) filed a complaint against Defendants
               Vitae Enim Vitae Scientific, Inc. (“VEV”), Boris Gites (“Gites”)
               and Charles Cavallino (“Cavallino”) (collectively “Defendants”)
               for (1) misappropriation of trade secrets under the Defend
               Trade Secrets Act of 2016; (2) misappropriation of trade
               secrets under the California Uniform Trade Secrets Act;
               (3) violation of California Unfair Competition Law, California
               Business and Professions Code section 17200 et seq.;
               (4) tortious interference with prospective economic advantage;
               (5) tortious interference with contract; (6) conversion; and
               (7) breach of contract as to Gites and Cavallino. (Dkt. No. 1,
               Compl.)

                       Concordia is a specialty pharmaceutical company that
               sells the Donnatal® brand of products that has helped
               individuals suffering from abdominal pain, bloating and irregular
               diarrhea or constipation due to irritable bowel syndrome
               (“IBS”). (Id. ¶ 13.) Donnatal® pharmaceutical products are a
               proprietary combination of medicine used as adjunctive therapy
               in treating IBS as well as acute enterocolitis and is available by
               prescription only. (Id. ¶14.) The active ingredients in
               Donnatal® pharmaceutical products are a combination of
               phenobarbital and belladonna alkaloids (“PBA”). (Id. ¶ 15.)
               Concordia distributes and markets the Donnatal® products in
               two forms: . . . immediate release Donnatal® Tablets and
               fast-acting Donnatal® Elixir, available in grape or mint flavor.
               (Id. ¶ 16.) Plaintiffs have developed confidential, proprietary,
               and trade secret information concerning their business and


       2
        Doc. 99 contains redactions. The unredacted version was filed under seal. [Doc. 102.]

                                               2
pharmaceutical products, such as “product formulas,
manufacturing processes, financial data, and customer
information.” (Id. ¶ 18.) Plaintiffs have taken steps to protect
their confidential, proprietary and trade secret information. (Id.
¶ 22.)

        IriSys LLC, f/k/a IriSys, Inc. (“IriSys”) is a pharmaceutical
manufacturer and supplies Concordia with its Donnatal® Elixir
products pursuant to a Manufacturing Supply Agreement
(“MSA”) dated May 14, 2014. (Id. ¶ 23.) In the MSA, IriSys
acknowledged that it would be a recipient of confidential
information from Plaintiffs. (Id.) IriSys agreed to hold the
confidential information in strict confidence and has taken all
reasonable precautions to prevent any unauthorized
disclosure. (Id. ¶ 24.) They also agreed that Plaintiffs own the
intellectual property rights and inventions, including trade
secrets, that relate to Donnatal® Elixir as well as any Product
specific improvements developed by either party prior to the
term of the agreement. (Id. ¶ 25.)

        Plaintiffs claim that Defendants have manufactured and
marketed a “knock-off” PBA elixir based on wrongfully obtained
intellectual property from Plaintiffs. (Id. ¶ 17.) Defendant
Cavallino was Executive Director of Manufacturing at IriSys for
five years until July 25, 2017. (Id. ¶¶ 26, 44.) On information
and belief, he was responsible for setting up many of the
methods and processes for manufacturing the Donnatal®
products and for scaling production to commercial levels. (Id.
¶ 27.) Defendant Gites also worked at IriSys for five years and
held the titles of Manufacturing Supervisor, Manufacturing
Manager, and Acting Manufacturing Head. (Id. ¶ 28.) At
certain times, Cavallino was Gites’ direct supervisor. (Id.) On
information and belief, Gites was responsible for also setting
up many of the methods and processes for manufacturing the
Donnatal® products and for scaling production to commercial
levels. (Id. ¶ 29.)

       While employed with IriSys, Cavallino and Gites had
access to highly confidential information regarding the
Donnatal® products, including manufacturing processes and
procedures, vendor information, and material costs. (Id. ¶ 30.)
On information and belief, Gites and Cavallino executed
non-disclosure agreements with IriSys which prohibited them
from disclosing Plaintiff’s confidential information. (Id. ¶ 31.)


                                 3
A.     Concordia Entities’ Former Employees and Officers

       Mark Thompson (“Thompson”) was the founder, Chief
Executive Officer, President, and Chairman of the Board of
Directors of Concordia International. (Id. ¶ 32.) Thompson
was actively involved in Plaintiffs’ acquisition of the Donnatal®
products in 2014. (Id.) His employment with Concordia
International ended on November 30, 2018. (Id. ¶ 33.)

        Christopher Blake Kelley (“Kelley”) was the Sales
Director for Concordia US and his employment ended on
December 30, 2016. (Id. ¶ 34.) Jean-Paul Laurin (“Laurin”)
was the Vice President, Commercial Strategy, Americas for
Concordia International and his employment ended on January
31, 2017. (Id. ¶ 35.) Aaron Hullett (“Hullett”) was a Vice
President and General Manager for Concordia US and his
employment ended on January 1, 2017. (Id. ¶ 36.) Thompson,
Kelley, Laurin and Hullett, former high-ranking employees of
Plaintiffs, each had access to confidential information and trade
secrets through the ordinary course of their employment with
Plaintiffs. (Id. ¶ 37.) They each signed agreements with
Plaintiffs where they promised not to compete against Plaintiffs
for one year after the end of their employment with Plaintiffs or
use Plaintiffs’ confidential information. (Id.)

B.     Alleged Conspiracy between Defendants and
Plaintiffs’ Former Employees and Officers

        Cavallino and Gites secretly formed Vitae Enim Vitae
Scientific, Inc. (“VEV”) and each are Directors of VEV. (Id.
¶ 38.) No later than January 4, 2017, Defendants, along with
Kelley, Thompson, Laurin and Hullett, conspired to develop
and market PBA elixir products that would directly compete
with Donnatal® Elixir products. (Id. ¶ 40.) While Gites and
Cavallino worked at IriSys and were involved in manufacturing
Donnatal® Elixir for Plaintiffs, they were secretly developing
their “Donnatal® Generic” product. (Id. ¶ 41.) While working
at IriSys and developing competing products, Gites accessed
numerous files on IriSys’ server. (Id. ¶ 42.) Many of the files
were confidential, proprietary and trade secret information
related to Donnatal® products. (Id.) For example, the files
included the master batch records for manufacturing
Donnatal® Elixir, raw material validation procedures and data,
equipment validation procedures and data, product cost
information, product stability data, and product specification.

                               4
(Id.) On information and belief, Cavallino, also accessed and
used confidential, proprietary and trade secret information
belonging to Plaintiffs. (Id. ¶ 43.)

      No later than August 2017, VEV agreed to manufacture
a PBA elixir product for Lazarus Pharmaceuticals, Inc.
(“Lazarus”). (Id. ¶ 45.) Lazarus is a Barbados corporation
owned by Thompson and incorporated on July 13, 2017. (Id.
¶ 46.) Kelley, Laurin, Hullet, and Thompson have each
performed work for Lazarus. (Id.)

        In October 2017, immediately before Defendants
produced a stability batch of their PBA elixir product, Gites
accessed over 1,000 files on IriSys’ server in quick succession,
which is consistent with the copying of such files to external
storage devices. (Id. ¶ 47.) The files that Gites accessed
concerned the Donnatal® products and included confidential,
proprietary, and trade secret information, including information
about stability testing of Donnatal® and its raw materials. (Id.)
On January 2, 2018, Gites took a one-month paternity leave
from his position at IriSys and during his absence, IriSys
discovered that Gites had been accessing files containing
confidential, proprietary, and trade secret information and that
he had apparently been working with Cavallino and VEV. (Id.
¶ 48.) On February 2, 2018, Gites unexpectedly resigned
despite still being on paternity leave. (Id. ¶ 49.) At the exit
interview, Gites refused to sign an acknowledgement that he
would return materials in his possession including “product
information, manufacturing information, customer lists or
information, employee information, officer’s information,
company policies and procedures, and financial information.”
(Id.)

       Plaintiffs believe that Defendants have used and
continue to use Plaintiffs’ confidential, proprietary, and trade
secret information to manufacture pharmaceuticals that
compete with their products and to their competitive advantage
and to Plaintiffs’ detriment. (Id. ¶¶ 50, 51.) Kelley, Thompson,
Laurin, and Hullett have each violated their respective
employment and separation agreements executed with the
respective Plaintiffs based on their work with Defendants. (Id.
¶ 52.)

      On information and belief, Defendants and Lazarus are
seeking to exploit the reputation and success of Donnatal®

                               5
Elixir by marketing and selling an unauthorized “generic”
version of Donnatal® Elixir. (Id. ¶ 53.) Defendants are
marketing their PBA elixir as a generic substitute for the brand
drug Donnatal® Elixir. (Id.) Lazarus has listed its PBA elixir on
the drug pricing databases published by First DataBank and
MediSpan and linked that PBA elixir to Plaintiffs’ Donnatal®
Elixir with a marketing start date on or around April 20, 2018.
(Id. ¶ 54.) The Drug Databases are subscription-based drug
information and interactions compendia used nationwide by
health care professionals, insurers, payers and pharmaceutical
manufacturers and others to evaluate medications that are
currently on the market and also whether substitutes are
available for brand name products. (Id. ¶¶ 55, 56.)

        On information and belief, pharmaceutical products that
are labeled as pharmaceutically equivalent are “linked” to one
another in the Drug Databases. (Id. ¶ 57.) Defendants’ PBA
elixir products also appear or will soon appear in drug
formularies and pharmaceutical dispensing software of
pharmacies. (Id. ¶ 58.) Believing Defendants’ PBA elixir
products to be demonstrated as therapeutically equivalent
and/or FDA-approved as an A-rated generic alternative that is
substitutable for Donnatal® Elixir, pharmacists are or will
continue to automatically substitute Defendants’ PBA elixir
products for Donnatal® Elixir when they receive a prescription
for Donnatal® Elixir. (Id. ¶ 59.) On information and belief,
neither Lazarus nor Defendants have established therapeutic
equivalence between their PBA elixir products and Donnatal®
Elixir with the FDA. (Id. ¶ 60.) On information and belief,
Defendants did not perform any tests to determine whether
their PBA elixir products were bioequivalent or therapeutically
equivalent to Donnatal® Elixir. (Id. ¶ 61.)

      As a result, Plaintiffs have suffered a substantial loss in
market share as a direct result of the unlawful entry of Lazarus’
PBA elixir products onto the market. (Id. ¶ 62.) Wholesalers
and pharmacies have and/or will likely reduce inventories of
Donnatal® Elixir as a result of the marketing or availability of
Lazarus’ PBA elixir products. (Id. ¶ 63.)




                               6
C.     Prior Related Litigation

       1.     IriSys v. Gites, Case No. 2018-00008670, San
              Diego Super. Ct., Feb. 20, 2018

        On February 20, 2018, IriSys filed an action against
Gites in San Diego Superior Court for his conduct of
misappropriating IriSys’ confidential, proprietary and trade
secret information related to pharmaceuticals while employed
at IriSys from August 2012 until he resigned on February 2,
2018. (Dkt. No. 20-4, Ds’ NOL, Ex. 1, IriSys LLC vs. Gites,
Case No. 2018-00008670 (San Diego Super. Ct. filed Feb. 20,
2018), Compl. ¶ 6.) IriSys develops and manufactures
pharmaceuticals and has accumulated trade secret and
proprietary information concerning the manufacturing of
pharmaceuticals. (Id. ¶ 5.) IriSys hired Gites in August 2012
as Manufacturing Supervisor; in December 2016, Gite[s’] job
title changed to Manufacturing Manager, and in July 2017,
Gites became the Acting Manufacturing Head. (Id. ¶ 6.) In his
positions, Gites oversaw and implemented manufacturing
processes, analytics, and methods developed by the company
for various pharmaceuticals and had access to IriSys’ and its
clients’ confidential, proprietary, and trade secret information
related to the manufacturing of these pharmaceuticals, as well
as information regarding IriSys’ internal operating procedures,
client and consultant lists, and pricing. (Id. ¶ 8.)

       When he was hired, Gites signed a non-disclosure
agreement with IriSys where he agreed to keep IriSys’
confidential information secret. (Id. ¶ 11.) The complaint
asserts that Gites and Cavallino, another IriSys employee,
formed VEV around September 2014. (Id. ¶ 7.) In turn, Gites
and Cavallino have been in communication with Kelley, a
former employee of IriSys’ client, who had access to these
trade secrets. (Id.)

       The complaint claims that VEV rented laboratory space
in San Diego and intends to begin manufacturing generic
versions of pharmaceuticals using trade secrets that Gites
unlawfully took from IriSys and its clients. (Id. ¶ 16.)
Moreover, Kelley has shared the trade secrets of his former
employer and with Gites and Cavallino. (Id.) In October
2017, Gites allegedly began copying thousands of IriSys’ files
which included trade secrets related to methods and
procedures used to manufacture pharmaceuticals. (Id. ¶ 13.)

                               7
Gites will use the trade secrets in manufacturing generic
versions of pharmaceuticals to the harm of IriSys and its client.
(Id.) The state court complaint alleges (1) misappropriation of
trade secrets under California Uniform Trade Secrets Act;
(2) breach of contract (Non-Disclosure Agreement);
(3) violation of California Labor Code sections 2860 et seq.;
(4) conversion; (5) claim and delivery; and (6) violation of
California Penal Code section 502.

       On June 14, 2019, the state court granted in part and
denied in part Gites’ motion for summary adjudication. (Irisys
LLC v. Gites, Case No. 37-2018-00008670-CU-BCCTL, San
Diego Super. Ct., Minute Order, June 14, 2019). It specifically
granted summary judgment on the fourth cause of action for
conversion and fifth cause of action for specific return of
property as they are preempted by California Civil Code
section 3426.7(b) because the common law claims are based
on the same facts as the misappropriation of trade secrets
claim. (Id.) The state court also denied summary judgment on
the breach of contract claim. (Id.) Trial is currently set on
November 22, 2019. (IriSys LLC v. Gites, Case No.
37-2018-00008670-CU-BC-CTL, San Diego Super. Ct.,
Register of Actions No. 172, June 11, 2019.)

       2.     Concordia    v.  Kelley,      Case      No.
              6:18cv704-HMH-JDA, Dist. S. Carolina, March
              14, 2018

        On March 14, 2018, Concordia and Concordia US filed
a complaint against Kelley in the United States District Court
for the District of South Carolina with a first amended complaint
filed on June 13, 2018. (Dkt. No. 20-6, Ds’ NOL, Ex. 3,
Concordia v. Kelley, Case No. 6:18cv704-HMH-JDA (D.S.C.),
Dkt. No. 16, FAC (“the Kelley Action”).)

       The FAC alleges that Kelley was employed by a
subsidiary of Concordia in November 2014 and became the
Sales Director for Concordia US in 2016 and executed an
Employment Agreement dated May 17, 2016, and a
Non-Competition Agreement and a Non-Disclosure and
Developments Agreement dated June 1, 2016. (Id. ¶¶ 14, 15.)
Pursuant to those Agreements, Kelley agreed to protect the
confidential information that is proprietary to Concordia, and
not disclose any confidential information or use any confidential
information except as required during the course of performing

                               8
his duties. (Id. ¶¶ 16, 17.) As Sales Director, he promoted and
sold the Donnatal® brand of products which required him to
work with Plaintiffs’ suppliers and customers, including IriSys.
(Id. ¶ 18.) His position allowed him the highest level of access
and clearance to all Plaintiffs’ intellectual property, such as
product formulas, manufacturing processes, financial data,
customer information, sales and prescription data and
physician lists. (Id.) When his employment ended on
December 30, 2016, he executed a Separation Agreement
where he agreed not to disclose Plaintiffs’ confidential
information. (Id. ¶¶ 19, 20.) Plaintiffs allege that Kelley
improperly disclosed and/or used Plaintiffs’ confidential,
proprietary, and trade secret information violating the
Agreements. (Id. ¶ 21.) Kelley, together with Gites and
Cavallino, have used Plaintiffs’ confidential, proprietary, and
trade secret information to manufacture an elixir similar to
Donnatal® Elixir. (Id. ¶¶ 32, 33, 38.)

       The FAC alleges causes of actions for breach of
contract for breaching the employment agreement, the
non-disclosure agreement, non-competition agreement, and
separation agreement. (Id. FAC ¶¶ 41-60.) It also alleges a
breach of contract accompanied by a fraudulent act,
misappropriation of trade secrets pursuant to the Defend Trade
Secrets Act of 2016, misappropriation of trade secrets under
South Carolina state law and violation of South Carolina unfair
trade practice act and civil conspiracy. (Id. ¶¶ 61-96.)

       3.     Concordia     v. Lazarus,    Case    No.
              6:18cv1658-HMH-JDA, Dist. of S. Carolina,
              June 16, 2018

       On June 16, 2018, Concordia, Concordia International
and Concordia US filed a complaint against Lazarus and
Cameron Pharmaceuticals LLC in the United States District
Court for the District of South Carolina. (Dkt. No. 20-6, Ds’
NOL, Ex. 4, Concordia v. Lazarus, Case No.
6:18cv1658-HMH-JDA (D.S.C.), Dkt. No. 1, Compl.) An
amended complaint was filed on February 1, 2019 that
removed Cameron Pharmaceuticals LLC as a defendant and
added Thompson and Laurin as defendants. (Dkt. No. 20-6,
Ds’ NOL, Ex. 5, Concordia v. Lazarus, Case No.
6:18cv1658-HMH-JDA (D.S.C.), Dkt. No. 1, FAC (“Lazarus
Action”.) The action concerns Lazarus, Thompson and
Laurin’s manufacture of a “knock off” PBA elixir product

                               9
created by wrongfully obtained intellectual property of Plaintiffs
in collusion with Kelley, Hullett, Gites, Cavallino and VEV. (Id.
¶¶ 72-93.) Thompson was the founder, CEO, President and
Chairman of the Board of Concordia International. (Id. ¶ 72.)
He was actively involved in Plaintiffs’ acquisition of the
Donnatal® products in 2014. (Id.) He ended his employment
on November 30, 2018. (Id. ¶ 73.) Laurin was the Vice
President, Commercial Strategy, Americas for Concordia
International and his employment ended on January 31, 2017.
(Id. ¶ 75.) Both had access to Plaintiffs’ confidential
information and trade secrets through the ordinary course of
employment with Plaintiffs. (Id. ¶ 77.) The defendants, along
with Gites, Cavallino, Hullett, and Kelley have used Plaintiffs’
confidential, proprietary, and trade secret information to
develop and manufacture the PBA elixir products marketed by
Lazarus to compete with Concordia’s Donnatal® Elixir products
to the competitive advantage of Defendants, and to Plaintiffs’
detriment. (Id. ¶¶ 78-92.)

        The FAC also alleges the defendants’ false or
misleading representations concerning its PBA elixir.
Concordia is the only company with a drug approval letter from
the FDA for its Donnatal[®] Elixir that is legally permitted to
market PBA products. (Id. ¶ 30.) In April 2018, Lazarus
obtained National Drug Code numbers for two PBA elixir
products. (Id. ¶ 40.) Lazarus has also listed a PBA elixir on
the drug pricing databases published by First DataBank and
MediSpan and linked the PBA elixir to Plaintiffs’ Donnatal®
Elixir with a marketing start date around April 20, 2018. (Id.
¶ 43.) The Drug Databases are subscription-based drug
information and interactions compendia used nationwide by
health care professionals, insurers, payers and pharmaceutical
manufacturers to evaluate medications on the market and
whether generic substitutes are available for brand name
products. (Id. ¶¶ 44, 45, 52.) In that Lazarus’ PBA elixir
products are “linked” to Donnatal® Elixir because the products
contain the same active ingredients, in the same amounts and
in the same dosage forms, the relevant market players believe
that the linked pharmaceutical products are FDA-approved
generic equivalents that are A-rated or shown to be
therapeutically equivalent and substitutable for the brand name
product. (Id. ¶¶ 47-49, 53-54.) However, Lazarus’ PBA elixir
product misstates the amount of active ingredients in its
product. (Id. ¶ 50.) Lazarus has also not established
therapeutic equivalence between its PBA elixir and Donnatal®

                               10
               Elixir with the FDA. (Id. ¶ 55.) Therefore, Lazarus’ advertising
               of its PBA elixir products as generic to Donnatal® Elixir
               misleads wholesalers, distributors, pharmacies, pharmacists
               and insurers. (Id. ¶¶ 56, 57.)

                       The FAC alleges claims for (1) false advertising in
               violation of the Lanham Act, 15 U.S.C. § 1125(a);
               (2) contributory false advertising in violation of the Lanham Act,
               15 U.S.C. § 1125(a); (3) unfair competition in violation of the
               Lanham Act, 15 U.S.C. § 1125(a); (4) common law unfair
               competition; (5) common law unjust enrichment; (6) tortious
               interference with prospective economic advantage; (7) tortious
               interference with contract - Thompson Agreements; (8) tortious
               interference with contract – Kelley Agreements;
               (9) misappropriation of trade secrets pursuant to the Defendant
               Trade Secrets Act of 2016; (10) misappropriation of trade
               secrets under South Carolina law; (11) violation of South
               Carolina unfair trade practice act; (12) civil conspiracy and
               (13) conversion. (Id.)

                      On February 4, 2019, the district court in South Carolina
               granted Plaintiffs’ request to consolidate the Kelley Action and
               Lazarus Action in the District of South Carolina. (Dkt. No. 20-9,
               Ds’ NOL, Ex. 6.) The Court concluded that the two complaints
               contain “common questions of law and fact and the parties will
               suffer no prejudice as a result of consolidation.” (Id. at 3.)

[Doc. 55-1 at 2–12 (footnotes omitted).]

       On May 15, 2019, Defendants filed a motion to dismiss or, in the alternative, stay

this case pending resolution of the Kelley and Lazarus Actions under the “first-to-file” rule

or, in the alternative, to stay pending resolution of the California state court case pursuant

to the Colorado River doctrine. [Doc. 20.] The California District Court granted the motion

and transferred this case to this Court under the first-to-file rule.3 [Doc. 55-1 at 20.]


       3
        The California District Court explained the first-to-file rule:

                      The first-to-file rule is a “recognized doctrine of federal
               comity which permits a district court to decline jurisdiction over an
               action when a complaint involving the same parties and issues has

                                                 11
Although the court noted that Defendants had argued that transfer to this Court would be

inappropriate because this Court does not have personal jurisdiction over them, the court

ruled that the question of whether this Court has personal jurisdiction over Defendants was




               already been filed in another district.” Pacesetter Sys., Inc. v.
               Medtronic, Inc., 678 F.2d 93, 94-95 (9th Cir. 1982) (citing Church of
               Scientology of Cal. v. U.S. Dep’t of Army, 611 F.2d 738, 749 (9th
               Cir. 1979)). It was developed to “serve[ ] the purpose of promoting
               efficiency well and should not be disregarded lightly.” Alltrade, Inc.
               v. Uniweld Prod., Inc., 946 F.2d 622, 625 (9th Cir. 1991) (quoting
               Church of Scientology, 611 F.2d at 750). The first-to-file rule
               “allows a district court to transfer, stay, or dismiss an action when a
               similar complaint has already been filed in another federal court.” Id.
               at 623. In determining the applicability of the first-to-file rule, courts
               look to three factors: (1) the chronology of the lawsuits, (2) the
               similarity of the parties, and (3) the similarity of the issues. See id.
               at 625.

                        The most basic aspect of the first-to-file rule is that it is
               discretionary; “an ample degree of discretion, appropriate for
               disciplined and experienced judges, must be left to the lower courts.’”
               Alltrade, 946 F.2d at 628 (quoting Kerotest Mfg. Co. v. C-O-Two
               Fire Equipment Co., 342 U.S. 180, 183-84 (1952)). The “rule is not
               a rigid or inflexible rule to be mechanically applied, but rather is to
               be applied with a view to the dictates of sound judicial
               administration.” Pacesetter Sys., Inc., 678 F.2d at 95. Exceptions to
               the first-to-file rule include where the filing of the first suit evidences
               bad faith, anticipatory suits, and forum shopping. Alltrade, 946 F.2d
               at 628. Moreover, a court may, in its discretion, decline to apply the
               first-to-file rule in the interests of equity as well as a demonstration
               of prejudice. Adoma v. Univ. of Phoenix, Inc., 711 F. Supp. 2d 1142,
               1149 (E.D. Cal. 2010); Ward v. Follett Corp., 158 F.R.D. 645, 648
               (N.D. Cal. 1994). When applying the first-to-file rule, courts should
               be driven to maximize “economy, consistency, and comity.” Cadle
               Co. v. Whataburger of Alice, Inc., 174 F.3d 599, 604 (5th Cir. 1999).

[Doc. 55-1 at 12–13.] Because the California District Court transferred the case, it did not address
whether the case should be stayed under Colorado River Water Conservation District v. United
States, 424 U.S. 800, 817–19 (1976) (providing a test for abstention when there is an ongoing state
court proceeding where the issues before the federal court can be raised). [Doc. 55-1 at 20 n.4.]

                                                  12
a question to be decided by this Court following the transfer. [Id. at 17–19.] The Court also

noted that practical considerations favored transferring the case to this Court. In particular,

the California District Court noted that Plaintiffs request preliminary injunctive relief in this

case very similar to the preliminary injunctive relief sought and denied by this Court in

Lazarus. [Id. at 19.] Were the California District Court to rule on Plaintiffs’ similar request

for preliminary injunctive relief in the present case, “it would result in a waste of duplication

of the court’s resources” and could “lead to inconsistent rulings which ‘may trench upon the

authority of sister courts’ and result ‘in piecemeal resolution of issues that call for a uniform

result.’” [Id. at 19–20 (quoting Cadle v. Whataburger of Alice, Inc., 174 F.3d 599, 603 (5th

Cir. 1999)).] Noting that the trial in this Court was set for October 22, 2019,4 the California

District Court also determined that transferring this case to this Court, rather than simply

staying the second-filed action, would serve “to secure a prompt adjudication of Plaintiffs’

claims.” [Doc. 55-1 at 20.]

                                          DISCUSSION

       In transferring this case to this Court pursuant to the first-to-file rule, the California

District Court did not purport to address whether this Court possessed personal jurisdiction

over Defendants, whether venue was proper in this Court, or whether considerations of

convenience might justify this Court’s transferring the case back to the California District



       4
         Presumably, the California District Court relied on the amended scheduling order in the
Lazarus Action for the trial date. [See Lazarus Action, Doc. 101 (amended scheduling order listing
jury selection deadline as on or after October 22, 2019).] However, by the date that the California
District Court transferred the case to this Court, this Court had actually extended the jury selection
deadline to on or after December 23, 2019. [Compare Lazarus Action, Doc. 130 (second amended
scheduling order, filed June 20, 2019), with Doc. 56 (California District Court order transferring
case to this Court, filed July 23, 2019).]

                                                 13
Court. [Doc. 55-1 at 17–19.] Rather, it left those questions for this Court to decide, and it

is those questions that are front and center in Defendants’ motion to dismiss. See Cadle,

174 F.3d at 606 (holding that, under the first-to-file rule, “the court in which an action is first

filed is the appropriate court to determine whether subsequently filed cases involving

substantially similar issues should proceed” (internal quotation marks omitted)); Strukmyer,

LLC v. Infinite Fin. Sols., No. 3:13-cv-3798-L, 2013 WL 6388563, at *7 (N.D. Tex. Dec. 5,

2013) (holding that, under the first-to-file rule, “the court in which the first suit was filed . .

. is entitled to determine which forum should hear th[e] dispute” (internal quotation marks

omitted)).

       Defendants argue that this Court should dismiss this case because this Court lacks

personal jurisdiction over them, South Carolina’s Door Closing statute prohibits maintaining

this action in this Court, and venue for this case is improper in South Carolina.5 [Doc. 89-1

at 8–20.] Defendants alternatively contend that this Court should transfer the case to the

California District Court pursuant to either 28 U.S.C. § 1404(a) or 1406(a). [Doc. 89-1 at

20–24.] For reasons that the Court will explain, the Court concludes that even assuming

it possesses personal jurisdiction over Defendants, venue is improper in this Court on the

Plaintiffs’ lone federal claim—for trade secret misappropriation—as well as on four of their

six state law claims.      Because the Court finds that the interest of justice supports


       5
         This Court possesses federal question jurisdiction over Plaintiffs’ federal trade secret
misappropriation claim under 28 U.S.C. § 1331 and supplemental jurisdiction under 28 U.S.C.
§1367 over the six state law claims, all of which share a common nucleus of operative fact. Because
this Court possesses subject matter jurisdiction over all seven claims on these bases, South
Carolina’s Door Closing statute has no role to play in this case. See Dooney & Burke, Inc. v. Lee,
No. 98-1544, 1998 WL 879708, at *1 (4th Cir. Dec. 17, 1998) (noting movant had “provided no
authority for the proposition that a South Carolina statute may bar a federal court action based upon
federal question jurisdiction”).

                                                 14
transferring this case back to the California District Court rather than severing the case, the

Court recommends that the entire case be transferred back to the California District Court.6

Venue

        Under Rule 12(b)(3) of the Federal Rules of Civil Procedure, parties are permitted

to file motions to dismiss for improper venue. Fed. R. Civ. P. 12(b)(3); Pee Dee Health

Care, P.A. v. Sanford, 509 F.3d 204, 209 (4th Cir. 2007). To grant a motion under Rule

12(b)(3), the court must find that venue is improper. See Fed. R. Civ. P. 12(b)(3). “‘When

a defendant objects to venue under Rule 12(b)(3), the plaintiff bears the burden of

establishing that venue is proper.’” Ameristone Tile, LLC v. Ceramic Consulting Corp., 966

F. Supp. 2d 604, 616 (D.S.C. 2013) (brackets omitted) (quoting Butler v. Ford Motor Co.,

724 F. Supp. 2d 575, 586 (D.S.C. 2010)). However, the plaintiff is required “to make only

a prima facie showing of proper venue in order to survive a motion to dismiss.” Aggarao

v. MOL Ship Mgmt. Co., Ltd., 675 F.3d 355, 366 (4th Cir. 2012). “In assessing whether

there has been a prima facie venue showing, [the court] view[s] the facts in the light most

favorable to the plaintiff.” Id. Moreover, “[o]n a motion to dismiss under Rule 12(b)(3), the

court is permitted to consider evidence outside the pleadings.” Id. at 365–66. “In a case

with multiple claims, plaintiffs have the burden of establishing that venue is proper as to

each claim.     Additionally, plaintiffs must establish that venue is proper as to each




        6
         This Court need not determine whether it possesses personal jurisdiction over Defendants
in order to transfer the case to the California District Court based on improper venue. See In re
Carefirst of Md., Inc., 305 F.3d 253, 255–56 (4th Cir. 2002) (stating that section 1406(a)
“authorize[s] transfers in cases where . . . personal jurisdiction is lacking or some other impediment
exists that would prevent the action from going forward in [this] district.”).

                                                 15
defendant.” Magic Toyota, Inc. v. Southeast Toyota Distribs., Inc., 784 F. Supp. 306, 316

(D.S.C. 1992) (internal citation omitted).

        A case filed in an improper venue must be dismissed, or, if it is in the interest of

justice, transferred to a district in which it could have been brought. 28 U.S.C. § 1406(a).

Under the general venue statute, a civil action may be brought, and venue is proper, in:

                (1) a judicial district in which any defendant resides, if all
                defendants are residents of the State in which the district is
                located;

                (2) a judicial district in which a substantial part of the events or
                omissions giving rise to the claim occurred, or a substantial
                part of property that is the subject of the action is situated; or

                (3) if there is no district in which an action may otherwise be
                brought as provided in this section, any judicial district in which
                any defendant is subject to the court’s personal jurisdiction with
                respect to such action.

28 U.S.C. § 1391(b).

        Whether Venue is Proper in this Court

        Here, the parties agree that venue in this District cannot be premised on

§ 1391(b)(1) because none of the Defendants reside in South Carolina, as noted above.7

[Docs. 89-1 at 18; 102 at 7, 20, 21.] Likewise, venue in this District is not proper under

§ 1391(b)(3) because this action could have been brought in the Southern District of

California, where all of the Defendants reside. [See Docs. 89-2; 89-3.] Accordingly, at


        7
        “For all venue purposes . . . a natural person . . . [is] deemed to reside in the judicial district
in which that person is domiciled” and “an entity with the capacity to sue and be sued in its common
name under applicable law . . . [is] deemed to reside, if a defendant, in any judicial district in which
such defendant is subject to the court’s personal jurisdiction with respect to the civil action in
question.” 28 U.S.C. § 1391(c)(1), (2). A natural person’s domicile “is established by physical
presence in a place in connection with a certain state of mind concerning one’s intent to remain
there.” Miss. Band of Choctaw Indians v. Holyfield, 490 U.S. 30, 48 (1989).

                                                   16
issue with regard to each of Plaintiffs’ claims is whether venue in South Carolina lies under

subsection (2), and specifically, whether “a substantial part of the events or omissions

giving rise to the claim occurred” in South Carolina.

       Importantly, “[t]he test for determining venue [under § 1391(b)(2)] is not the

defendant’s ‘contacts ’ with a particular district, but rather the location of those ‘events or

omissions giving rise to the claim.’” Cottman Transmission Sys., Inc. v. Martino, 36 F.3d

291, 294 (3d Cir. 1994); see also Zike, LLC v. Catalfumo, No. 6:11-1841-TMC, 2012 WL

12867973, at *3 (D.S.C. Feb. 29, 2012) (“‘The statutory standard for venue focuses not on

whether a defendant has made a deliberate contact—a factor in the analysis of personal

jurisdiction—but on the location where events occurred.’” (quoting MTGLQ Inv ’rs, L.P. v.

Guire, 286 F. Supp. 2d 561, 565 (D. Md. 2003))). In general, “in determining whether

events or omissions are sufficiently substantial to support venue under [§ 1391(b)(2)], a

court should not focus only on those matters that are in dispute or that directly led to the

filing of the action. Rather, it should review ‘the entire sequence of events underlying the

claim.’” Mitrano v. Hawes, 377 F.3d 402, 405 (4th Cir. 2004) (internal citation omitted).

       Turning to the application of these principles to this case, the Court notes initially

that, in presenting their venue arguments, the parties do not distinguish between Plaintiffs’

different claims. Nonetheless, as noted, venue must be determined on a claim-by-claim

basis, and the Court undertakes to analyze Plaintiffs’ separate claims accordingly. See

Magic Toyota, Inc., 784 F. Supp. at 316. As the Court will discuss, five of Plaintiffs’ seven

claims focus on allegations concerning Defendants’ obtaining and using Plaintiffs’ secret

information to develop and manufacture a competing PBA product. The Court will begin



                                              17
with a discussion of those five claims, for which the Court concludes venue is not proper

in this Court.

       Plaintiffs’ federal trade secret misappropriation claim (“Claim One”) and its state law

trade secret misappropriation claim (“Claim Two”) both allege that “Defendants acquired,

disclos[ed], and/or used the master batch records for manufacturing Donnatal® Elixir, raw

material validation procedures and data, equipment validation procedures and data,

product cost information, product stability data, and product specifications.” [Doc. 1 ¶¶ 74,

85.] Plaintiffs’ state law unfair competition claim (“Claim Three”) similarly focuses on

Defendants’ “development and manufacturing of products through the unlawful use of

Plaintiffs’ confidential, proprietary, and trade secret information.” [Id. ¶ 95.] Plaintiffs’ state

law conversion claim (“Claim Six”) alleges that “Defendants copied and/or wrongfully

obtained electronic files, data and documents without the authorization of Plaintiffs,

including without limitation, documents containing or reflecting Plaintiffs’ confidential

information and Defendants have been unjustly enriched by virtue of their use of same.”

[Id. ¶ 120.] And Plaintiffs’ state law breach of contract claim (“Claim Seven”) alleges that

Gites and Cavallino entered into non-disclosure agreements with IriSys and that they

breached those agreements “by disclosing and using confidential information belonging to

or relating to Plaintiffs to develop and manufacture a competing PBA elixir product.” [Id.

¶¶ 127–30.]

       Defendants’ argument that venue is not proper in South Carolina regarding these

claims is straightforward. [Doc. 89-1 at 19.] They contend that Plaintiffs allege Defendants

misappropriated trade secrets from Defendants’ former employer, IriSys, in San Diego and

used these trade secrets to manufacture its competing product in San Diego and sell its

                                                18
competing product to Lazarus, which is not domiciled in South Carolina. [Id.] Defendants

maintain that they have never manufactured or sold their competing product in South

Carolina and because Gites and Cavallino had worked for IriSys in San Diego, any alleged

misappropriation or breach of non-disclosure agreements they had entered into with IriSys

arose entirely in San Diego. [Id.]

       In arguing that venue is proper in South Carolina, Plaintiffs do not challenge these

factual assertions. Rather, Plaintiffs contend that Kelley, working from South Carolina,

engaged in communications with Defendants in which the parties discussed and explored

the possibility of Defendants manufacturing a product to compete with Donnatal® and

Kelley being involved in the distribution of that product.8 [Doc. 102 at 15, 21.] Plaintiffs

also point to evidence that once Lazarus became Defendants’ distributor, Kelley provided

important assistance to Lazarus from South Carolina. [Doc. 99-1 at 9–10; see also Doc.

45-21 (VEV’s manufacturing supply agreement with Lazarus).] Plaintiffs particularly focus

       8
         The evidence in the record regarding these communications, viewed in the light most
favorable to Plaintiffs, shows the following. Kelley visited IriSys on January 25, 2017, to discuss
the idea of producing a competing PBA product, and Cavallino later telephoned him to tell him that
Cavallino knew someone who had a manufacturer that could make the drug. [Doc. 99-1 at 5; Doc.
104-2.] When Kelley told Cavallino he would be interested, Cavallino introduced Kelley to Gites,
and Kelley learned that Gites’s manufacturer was VEV. [Doc. 99-1 at 5–6.] As the parties began
to explore Kelley or another company distributing Defendants’ product, VEV entered a Non-
Disclosure Agreement with Kelley’s South Carolina company, EPC, LLC (“EPC”). [Doc. 102-1.]
VEV later sent Kelley two quotes for a “Donnatal Generic Project Plan,” both of which were
addressed to him at his business address in South Carolina. [Docs. 102-2; 102-3.] And the parties
also negotiated several other documents, including a draft manufacturing supply agreement and draft
quality agreement. [Docs. 102-4; 102-5.] In the end, however, neither Kelley nor EPC executed a
manufacturing supply agreement with VEV. Kelley also was involved in communications with
another potential distributor that ended up not yielding an agreement. [Docs. 43-12 at 5–6; 45-2 at
2; 45-16 at 3–5.] In some of these communications, Kelley and Cavallino emphasized Cavallino’s
experience manufacturing Donnatal® for IriSys and Kelley encouraged Cavallino to use that
experience to benefit Defendants’ competing business. [Docs. 43-12 at 5–6; 45-2 at 2; 45-16 at
3–5.]

                                                19
on Kelley’s sale to Lazarus of his South Carolina company so that Lazarus could use the

address to list the PBA product in the drug databases.9 [Doc. 99-1 at 9–10.] They also

focus on Kelley’s taking on a role as a liaison for Lazarus to Defendants, supervising the

work Defendants were doing in developing and manufacturing their product. [Docs. 99-1

at 10–11; 102-6.]

       The Court concludes that the facts Plaintiffs identify do not establish the requisite

connection between South Carolina and the allegations underlying any of the five claims

at issue. Even to the extent that any of the pre-Lazarus communications between

Defendants and Kelley may have referenced issues relating to Defendants’ manufacture

of the products, the Court concludes such communications were too tangentially related

to Defendants’ actual receipt of Plaintiffs’ secret information or their actual use of it to

develop and manufacture the product to establish venue for these claims. As for Kelley’s

assistance to Lazarus with the databases, that work pertained to the distribution of the

products Defendants manufactured, not to Defendants’ obtaining of Plaintiffs’ trade secrets

or their use of the trade secrets to develop and manufacture their products. And while

Kelley’s various connections to, and communications with, Defendants in his capacity

assisting Lazarus may have made him privy to some of Defendants’ conduct forming the

basis of these five claims, that does not alter the fact that any conduct underlying these



       9
         Thompson explained in an affidavit that “listing a new pharmaceutical product on drug
databases is a necessary part of the process of bringing that product to market.” [Lazarus Action,
Doc. 27-2 ¶ 17.] Thompson explained that listing a product on the databases “is much more difficult
if the company or an agent seeking to list its product does not have a United States address.” [Id.
¶ 19.] Thompson noted that Kelley solved that problem for Lazarus by selling Lazarus his South
Carolina business, and that Kelley also inputted the information for the databases for Lazarus. [Id.
¶ 20.]

                                                20
claims occurred in California, not South Carolina. Accordingly, the Court concludes that

Plaintiffs have failed to demonstrate that a substantial part of the events that actually gave

rise to Claims One, Two, Three, Six, or Seven occurred in South Carolina, and thus that

venue is improper in this Court for each of these claims.10 As the Court will explain, given

the conclusion that venue is improper here for these five claims, the Court concludes that

the interest of justice supports transferring the case to the California District Court.11

       10
          Although courts have traditionally held that venue must be appropriate for each claim, a
court may, in its discretion, hear claims as to which venue is lacking if those claims arise out of the
same common nucleus of operative fact as other claims to which venue is proper. See, e.g., C.H.
James & Co. v. Federal Food Marketers Co., 927 F. Supp. 187, 189 (S.D.W. Va. 1996). The
touchstones of the doctrine of “pendent venue” are “judicial economy, convenience, avoidance of
piecemeal litigation, and fairness to the litigants.” Id. at 190. This doctrine has been applied to
assert venue over pendent state law claims or another federal claim after venue has been established
as to the principal federal law claim, so long as all of the claims arose from the same nucleus of
operative fact. See, e.g., Banfield v. UHS Home Attendants, Inc., 96-cv-4850-JFK, 1997 WL
342422, at *2 (S.D.N.Y. June 23, 1997) (“[A] federal court may in its discretion hear pendent claims
which arise out of the same nucleus of operative fact as a properly venued federal law claim, even
if venue of the pendent claim otherwise would not lie.”). In this case, however, Plaintiffs make no
argument contending that the pendent venue doctrine has any application. Indeed, because the Court
concludes that venue is improper in this Court over the principal federal claim, the Court need not
consider application of the pendent venue doctrine. See Bredberg v. Long, 778 F.2d 1285, 1288 (8th
Cir. 1985).
       11
           As the Court will explain, the Court concludes that transferring this case to the California
District Court is in the interest of justice regardless of whether venue for Plaintiffs’ remaining two
claims (“Claim Four” and “Claim Five”) is proper in this Court. Claim Four, a state law claim for
tortious interference with prospective economic advantage, focuses on “Defendants’ improper listing
and linking of its PBA elixir products to Plaintiffs’ Donnatal® Elixir in Drug Databases and
pharmacy dispensing software as well as Defendants’ additional wrongful and intentional conduct
as set forth in this Complaint” and how this conduct “has interfered with Plaintiffs’ valid contractual
relationships.” [Doc. 1 ¶ 104.] Given that Kelley allegedly undertook the listing from South
Carolina using a South Carolina address, venue in this Court for this claim is arguably proper.
Claim Five, a state law claim for tortious interference with contract, alleges that Defendants induced
Thompson, Kelley, and Laurin to breach their agreement[s] by requesting, encouraging, or otherwise
inducing them to develop and market a competing PBA elixir product and disclose or use Plaintiffs’
confidential, proprietary, or trade secret information.” [Id. ¶ 114.] Given that Kelley was based in
South Carolina, Defendants’ alleged communications to him that induced his breach may have
formed a substantial part of the conduct underlying this claim such that venue would be proper in

                                                  21
       Transfer/Severance

       The venue statute requires district courts to dismiss a case filed in an improper

venue or, in the interest of justice, to transfer the case to an appropriate district. 28 U.S.C.

§ 1406(a). When evaluating the propriety of a transfer, rather than a dismissal, within the

context of § 1404, the “interest of justice” has been interpreted to include such factors as

“the pendency of a related action, the court's familiarity with the applicable law, docket

conditions, access to premises that might have to be viewed, the possibility of unfair trial,

the ability to join other parties and the possibility of harassment.” Bd. of Trustees, Sheet

Metal Workers Nat. Fund v. Baylor Heating & Air Conditioning, Inc., 702 F. Supp. 1253,

1260 (E.D. Va. 1988). “Transfer, unlike dismissal, potentially restricts a plaintiff’s ability to

choose a proper venue, and so transfer should occur only when relevant factors show the

transfer will serve the interest of justice.” Flexible Techs, Inc. v. SharkNinja Operating LLC,

No. 8:17-cv-00117-DCC, 2018 WL 1175043, at *8 (D.S.C. Feb. 14, 2018), Report and

Recommendation adopted by 2018 WL 1158425 (D.S.C. Mar. 5, 2018). The decision

whether to transfer or dismiss a case is committed to the sound discretion of the district

court. United States v. Espinoza, 641 F.2d 153, 162 (4th Cir. 1981).

       The Court notes that the parties agree that venue would be proper for all seven

claims in the California District Court, which is the district in which Plaintiffs originally

brought this action and the district of residence for all three Defendants. See 28 U.S.C. §



this Court. Cf. Boehner v. Heise, 410 F. Supp. 2d 228, 240–41 (S.D.N.Y. 2006) (holding that where
Defendants wrote a letter in Wisconsin referring “to activities taking place in New York, by a
company headquartered in New York, and the action requested in the letter [wa]s to be taken in New
York,” a substantial part of the resulting cause of action for claims for interference with business
relations, among others, occurred in New York).

                                                22
1391(b). Given that Plaintiff chose to bring suit in that Court, the interest of justice favors

transferring these five claims back to that court as opposed to dismissing them. That

leaves the question of what should be done with Claims Four and Five, which are state law

claims for tortious interference with prospective economic advantage and tortious

interference with contract. Rule 21 of the Federal Rule of Civil Procedure provides that

district courts may “sever any claim against a party.” See also Wohlford v. Davis, No.

7:18CV00224, 2019 WL 1294648, at *8 (W.D. Va. Mar. 20, 2019) (“In the interest of justice,

this court may sever and transfer [claims for which venue is not proper to a] more

appropriate venue and . . . more convenient forum.”). Accordingly, assuming venue for

these two claims is proper in this Court, severing the two claims from the remainder of this

suit and keeping them in this Court would be a possibility. Even assuming venue for these

two claims is proper here, however, the Court concludes that the interest of justice strongly

favors transferring the entire case to the California District Court.

       Defendants argue that many considerations favor transferring the entire case to the

California District Court. Primarily, they contend that all of the Defendants are domiciled

in San Diego, all of Defendants’ owners and directors are located in San Diego, the San

Diego Defendants manufacture all PBA Elixir exclusively in San Diego, and they do not sell

the product directly to any customers in South Carolina. [Doc. 89-1 at 10.] On the other

hand, Plaintiffs maintain that this case is inextricably intertwined with the Lazarus and

Kelley Actions and thus that keeping the claims in this Court would be more judicially

efficient. [Doc. 102 at 23.]

       Initially, the Court notes again that the parties have not presented their venue

argument on a claim-by-claim basis. Plaintiffs’ judicial efficiency argument is that it would

                                              23
be more judicially efficient to keep this entire case in this Court than it would be to transfer

the entire case to the California District Court. [Id.] But because the Court has concluded

that venue in this Court is improper for at least five of Plaintiffs’ claims, keeping all seven

claims is not an option. And the primary efficiency benefit of keeping the entire case in this

Court—being able to litigate all of the claims in the three cases in a single forum—melts

away once it is determined that at least five of the claims will need to be transferred to the

California District Court. In fact, the Court sees little to be gained by requiring Defendants,

who are not parties to the Lazarus or Kelley Actions, to defend against Plaintiffs’ claims

piecemeal in both South Carolina and California. In addition to the burden that would be

placed on Defendants by requiring them litigate in both fora, Defendants emphasize that

the instant lawsuit is only in its beginning stages: “There have been no Rule 26 disclosures

exchanged, the parties have not participated in a scheduling conference or an ENE, and

the only discovery that has occurred is very limited discovery resulting from an order in the

Concordia Plaintiffs’ favor on a motion for expedited discovery for production of a forensic

examination of certain electronic devices of Mr. Gites.” [Doc. 89-1 at 2.] In contrast, the

Lazarus and Kelley Actions “are over a year old, and substantial discovery has occurred”

[id.], and the deadline for completion of discovery in those actions is less than one month

away (September 23, 2019), with dispositive motions due two weeks later (October 7,

2019). [Lazarus Action, Doc. 130; Kelley Action, Doc. 76.] Adding claims from the more

junior case to the mix in this Court would risk significantly delaying the disposition of the

other two cases. In light of these considerations, the Court concludes that the interest of

justice strongly favors transferring this suit back to the California District Court.

Accordingly, the Court recommends that the case be transferred back to that district.

                                              24
                                      CONCLUSION

       Wherefore, based upon the foregoing, the Court recommends that Defendants’

motion to dismiss for lack of personal jurisdiction or, in the alternative, to transfer venue

[Doc. 89] be GRANTED in part and DENIED in part. The Court recommends that

Defendants’ motion to dismiss for lack of personal jurisdiction be DENIED; that Defendant’s

motion to dismiss for improper venue be DENIED; and that the motion to transfer be

GRANTED and that this action be transferred to the United States District Court for the

Southern District of California.

       IT IS SO ORDERED.

                                          s/Jacquelyn D. Austin
                                          United States Magistrate Judge

September 3, 2019
Greenville, South Carolina




                                             25
